Citation Nr: 1812406	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-48 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected subtotal gastrectomy for duodenal ulcer with hiatal hernia and gastroesophageal reflux disease surgery ("gastrointestinal conditions").

2.  Entitlement to service connection for depression, to include as secondary to service-connected gastrointestinal conditions.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1952 to January 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for depression was previously denied by a Board decision dated April 2007.  This decision became final in 2008.

2.  The evidence received subsequent to the April 2007 Board decision is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in favor of the Veteran, his depression was aggravated by his service-connected gastrointestinal conditions.

CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria to reopen the claim for service connection for depression have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The Veteran's depression was aggravated by his service-connected gastrointestinal conditions.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the low threshold for reopening the claim for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material, and the Veteran's claim for service connection for depression secondary to service-connected gastrointestinal conditions is reopened.  As the Board's decision to grant service connection for depression herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran asserts that his depression was caused or aggravated by his service-connected gastrointestinal conditions.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's depression was aggravated by his service-connected gastrointestinal conditions.  

Service treatment records, including a January 1952 pre-induction examination and January 1954 separation examination, are silent for any complaints, treatment, or diagnoses of any psychiatric disorders, including depression. 

An April 1988 Social Security Administration (SSA) decision found that the Veteran was entitled to a period of disability commencing in August 1985 due to chronic depression, anxiety, and obsessive-compulsive personality. 

The Veteran first alleged a depressive reaction to his service-connected gastrointestinal disorders during a January 1994 VA stomach examination. 

On VA mental disorders examination in July 2004, the Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS); and obsessive-compulsive personality disorder.  The examiner opined that the diagnoses were unrelated to the reported medical condition, and instead secondary to multiple stressors related to financial problems.  The examiner also concluded that the Veteran did not meet the diagnostic criteria for depression or anxiety secondary to his medical condition. 

During an August 2004 VA psychiatric outpatient consultation, the Veteran reported a history of psychiatric problems dating back to the 1960's, and stated that his symptoms began after he had a vagotomy.  The examiner opined that it seemed that the Veteran's two episodes of major depression were both triggered by significant stressors: a vagotomy in the 1960's and interpersonal stressors at work in the mid 1980's.  The diagnoses were probable dysthymia; history of major depression, partial remission; and anxiety disorder NOS. 

A May 2005 VA mental disorders examination revealed diagnoses of major depressive disorder (unrelated to service-connected medical conditions); anxiety disorder, NOS; and obsessive-compulsive personality disorder.  The examiner opined that the Veteran's psychiatric symptoms were not secondary to his service-connected medical conditions, but rather related to various situational and financial stressors which had occurred over the years. 

A March 2006 VA mental disorders opinion found that it was "not at all" likely that the Veteran's psychiatric symptoms of depression or anxiety were caused by or the result of his vagotomy.  The psychiatrist reasoned that there was no medical, scientific, or research literature to support the Veteran's contention that his vagotomy caused depression.  It was also noted that there was no documentation that the Veteran was diagnosed with depression on active duty, within one year of his separation from military service, or following his vagotomy. 

The evidence of record denotes ongoing VA mental health treatment until 2011, with consistent diagnoses of depressive disorder, NOS, which were frequently attributed to the vagotomy procedure. 

In a May 2015 letter, the Veteran's treating psychologist noted that the Veteran's symptoms of depression began shortly after the 1960 vagotomy surgery, and that such surgeries carry "an increased risk" of causing/exacerbating depression.  Dr. P.B. opined that it "may be" more likely than not that the Veteran's recurrent major depressive symptoms may have been precipitated in part by the vagotomy.

In November 2017, the Board requested a VHA opinion as to whether the Veteran's service-connected gastrointestinal conditions aggravated his depression.  The VHA psychiatrist opined that it is at least as likely as not that the Veteran's depression was aggravated by the 1960 vagotomy surgery.  The psychiatrist noted that the depression did not begin until after the vagotomy, but the initial depression was precipitated by work-related stress.  She supported her opinion with citations to medical literature suggesting a causal relationship between vagotomy and depression.  The psychiatrist also stated that the May 2015 opinion by Dr. K.B. was based on the observation of the inverse relationship between vagus nerve stimulation and improvement of depression.  In addition, the psychiatrist specifically addressed the March 2006 VA opinion, stating that the opinion was plausible in 2006, but that the field of vagal nerve stimulation, and the medical community's understanding of the relationship between inflammation and depression, have grown rapidly since that time.

In light of the foregoing evidence regarding the relationship between the Veteran's depression and his service-connected gastrointestinal conditions, the Board finds that his depression was aggravated by his gastrointestinal conditions.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for depression is warranted.  See 38 U.S.C. §§ 1154 (b); 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The petition to reopen a claim for service connection for depression, to include as secondary to service-connected gastrointestinal conditions, is granted.

Entitlement to service connection for depression, to include as secondary to service-connected gastrointestinal conditions, is granted. 


REMAND

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claim discussed above.  Although service connection for depression has been granted, the disability rating assigned by the RO will impact VA's analysis of the TDIU claim.  Therefore, the Board will defer consideration of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Enact the Board's decision herein granting service connection for depression and assign an initial disability rating and effective date.  

2.  Invite the Veteran to submit any evidence showing that his service-connected disabilities render him unemployable.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


